 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11
       JESUS TORRES,                             1:19-cv-01692-DAD-GSA-PC
12
                              Plaintiff,         ORDER TRANSFERRING PLAINTIFF’S
13                                               CLAIMS AGAINST DEFENDANTS RIVERSIDE
                   v.                            COUNTY SUPERIOR COURT, MR. MIRANDA,
14                                               AND RIVERSIDE COUNTY JAIL TO THE
       RIVERSIDE COUNTY SUPERIOR                 CENTRAL DISTRICT OF CALIFORNIA
15     COURT, et al.,

16                            Defendants.

17

18          Jesus Torres (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights action
19   pursuant to 42 U.S.C. § 1983. On December 3, 2019, Plaintiff filed the Complaint commencing
20   this action. (ECF No. 1.) Plaintiff names as defendants the Riverside County Superior Court,
21   Mr. Miranda (arresting officer), Riverside County Jail, and Mr. Sullivan (Warden of CCI).
22          Plaintiff’s claims against defendants Riverside County Superior Court, Mr. Miranda, and
23   Riverside County Jail arose from events occurring in Riverside County, California, which is
24   located in the Central District of California. Plaintiff’s claims against defendant Sullivan arose
25   from events occurring in Kern County, California, which is located in the Eastern District of
26   California.
27          The federal venue statute requires that a civil action may be brought in “(1) a judicial
28   district in which any defendant resides, if all defendants are residents of the State in which the

                                                      1
 1   district is located; (2) a judicial district in which a substantial part of the events or omissions
 2   giving rise to the claim occurred, or a substantial part of property that is the subject of the action
 3   is situated; or (3) if there is no district in which an action may otherwise be brought as provided
 4   in this section, any judicial district in which any defendant is subject to the court’s personal
 5   jurisdiction with respect to such action. 28 U.S.C. § 1391.
 6           Plaintiff’s claims against defendants Riverside County Superior Court, Mr. Miranda, and
 7   Riverside County Jail shall be severed from this case and transferred to the Central District of
 8   California, to proceed as a separate civil action in that district.
 9           Plaintiff’s claims against defendant Sullivan will proceed in this action at the Eastern
10   District of California.
11           Accordingly, IT IS HEREBY ORDERED that:
12           1.      Plaintiff’s claims against defendants Riverside County Superior Court, Mr.
13                   Miranda, and Riverside County Jail are severed from this action and transferred
14                   to the United States District Court for the Central District of California, to proceed
15                   as a separate civil action in that district;
16           2.      The Clerk’s Office shall forward to the United States District Court for the Central
17                   District of California:
18                   (1)       a copy of this order, and
19                   (2)       a copy of the Complaint filed in this action on December 3, 2019 (ECF
20                             No. 1); and
21           3.      Plaintiff’s claims against defendant Sullivan shall proceed in this action at the
22                   Eastern District of California.
23
     IT IS SO ORDERED.
24

25       Dated:     January 17, 2020                                /s/ Gary S. Austin
                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                           2
